The claims against Primedia were properly dismissed as time-barred. The asserted republications within the one-year limitations period all took place after Primedia had sold its rights with regard to the articles in question to NYM. Primedia had no *482ability to participate or acquiesce in the decision to republish the material (see Rinaldi v Viking Penguin, 52 NY2d 422, 435 [1981]).
With regard to NYM and Jacobson, we exercise our discretion to disregard the inaccuracies in the notice of appeal and deem it valid (see CPLR 5520 [c]). Nevertheless, dismissal of the complaint as against them was appropriate. The complained of statements’ vague reference to a “NYPD/DEA strike force” failed to provide sufficient identifiers to make it “of and concerning” plaintiffs so as to avail them of the small-group libel doctrine (see Brady v Ottaway Newspapers, 84 AD2d 226, 232 [1981] [internal quotation marks omitted]). Furthermore, the continuous access to a Web article via links on NYM’s Web site was not a republication (see Firth v State of New York, 98 NY2d 365, 371-372 [2002]), and the link by IFC.com was not alleged to have been effected with defendants’ acquiescence or participation. The paperback edition of a book was published more than one year before the action was filed.
We have considered plaintiffs’ remaining contentions and find them unavailing. Concur — Andrias, J.P, Catterson, Moskowitz, Abdus-Salaam and Román, JJ.